July 1, 2003

 

Mr. Mark Stier
50 Ethelbert Place
Ridgewood, New Jersey 07450


Dear Mark:

This letter is an offer of certain terms and conditions relating to your
separation from employment with Alpharma Inc. (the "Company"). This letter will
supercede the terms and conditions of any prior arrangements, written or oral,
relating to your employment.



You shall cease to be an employee of the Company effective July 1, 2003 (your
"Termination Date").



Subject to the terms of this letter:



The Company shall pay you your full salary (at your present annual rate) plus
all fringe benefits through your Termination Date. Additionally, you will be
paid for all accrued but unused vacation time through your Termination Date. All
payments required by this subparagraph shall be subject to standard tax
withholding and other deductions.



Your Severance will commence on July 2, 2003 and end on January 2, 2005 (the
"Severance Period".)



You will receive salary continuation during your Severance Period at an annual
rate of $300,000 ($450,000 total.) In addition, for the full Severance Period,
you will receive an aggregate of $225,000 in Incentive Awards as well as an
aggregate of $42,900 in Executive Allowance. All payments required by this
subparagraph shall be paid on a bi-weekly basis over the term of the Severance
Period, and shall be subject to standard tax withholding and other deductions.

In accordance with the terms of the Alpharma Inc. Stock Option Plan, action has
been taken to allow you to exercise, for 30 days beyond release of the Company's
second quarter results, any stock options that are vested as of July 1, 2003.
Any outstanding stock options that are not vested as of July 1, 2003 shall be
forfeited. You recognize that the Plan's "cashless exercise" feature, since it
involves the sale of shares, can only be used when you are not in possession of
material, nonpublic information concerning the Company. You are also aware that
your obligation to file a SEC Form 4 in connection with any purchase or sale of
Alpharma shares extends for six months after the Termination Date.



Your status as an active employee in any pension, savings or other retirement
plan of the Company in which you presently are a participant shall terminate on
your Termination Date and you shall not be entitled to any further vesting or
credit for service thereunder after such date. All rights under such plans which
are vested as of your Termination Date shall remain unaffected by this letter.



You shall be entitled to the following health and welfare benefits in the form
and in the amounts applicable to you on the date hereof, and continuing through
your Severance Period:



Medical Plan - Health, Dental, Prescription and Vision
Life Insurance
Dependent Life Insurance
Accidental Death and Dismemberment Insurance


Payments for all contributory benefits will be deducted from your bi-weekly
salary continuation payment, in an amount equal to the then current regular
employee contribution rates. Except as specifically set forth in this letter, no
other fringe benefits shall be provided during the Severance Period. Any plan
changes or changes in employee contribution amounts during the Severance Period
shall be applicable to you to the same extent as such changes would have been
applicable had you remained an employee during such period.



You will be offered continued health benefits as provided by "COBRA" commencing
at the end of the Severance Period, upon the terms and conditions then available
to other terminated employees of the Company.



As soon as practical after the Termination Date you will return to the Company
all Company property including, but not limited to, files and records (in any
and all media), computers and related equipment, cellular telephones and keys.



In consideration of the promises of the Company in paragraph 2 above and
otherwise herein, and in accordance with the terms of the Alpharma Inc.
Severance Plan, you hereby release each of the entities of the Alpharma Group
their affiliates, officers, employees and directors (collectively the
"Releasees") from and against any and all claims, demands, causes of action,
damages, expenses and liabilities, whether now known or unknown, which you now
or may later have against the Releasees which relate in any way to your
employment with the Company, or any entity therein, or any other matter arising
on or prior to the date of this letter (a "Claim"). This includes, without in
any way limiting the foregoing language, any and all claims under Title VII of
the Civil Rights Act of 1964, as amended, the Americans with Disabilities Act of
1990, the Civil Rights Act of 1991, the Reconstruction Era Civil Rights Act, as
amended, the Family and Medical Leave Act of 1993, the Worker Adjustment and
Retraining Act, the Employee Retirement Income Security Act of 1974, as amended,
the Fair Labor Standards Act, the United States Constitution, the Constitution
of the State of New Jersey and/or any and all other local, state or federal
statute, law, order, rule, regulation or ordinance (including but not limited to
labor, employment, benefit or wage matters), and/or any and all contract or tort
claims.



In signing this letter, you represent that you have not filed any Claim against
the Releasees and hereby covenant not to file any such Claim. You further agree
that, in the event any Claim is brought by a governmental agency, this letter
shall serve as a complete defense to such Claim.

You agree not to disclose or use in any manner any information regarding the
Company or its businesses, products, operations, technology or plans unless and
until such information shall have become generally known to the public or other
than as a result of any disclosure or other action by you. You shall reasonably
cooperate with the Company with respect to future developments on any matters in
which you were involved during your employment; it being understood that this
commitment is not intended to require a substantial amount of your time nor to
unreasonably interfere with your future employment activities.


You agree, that for the period of eighteen (18) months after the date of this
letter, you will not hire, offer employment to, facilitate the hiring of, or
otherwise assist in finding employment (whether as an employee, independent
contractor or other agency capacity) for any person who is as of the date of
this letter an employee of the Company or any of its affiliates. This
restriction shall include, without limitation, a prohibition against you
providing to a third party organization the name of, or other information with
respect to, any employee of the Company or any affiliate in connection with a
potential employment opening.



You and the Company agree not to take any action to disparage or otherwise bring
into question the business reputation, abilities or capabilities of the other,
including your agreement to forebear in such activities with or in connection
with customers of the Company and the Company's agreement to present your
cessation of employment as a decision made by you for personal reasons.

The Company will pay for certain outplacement services which have been arranged
with Drake Beam Morin, to assist you in obtaining further employment. The scope
and timing of these services shall be in accordance with the arrangement between
the Company and Drake Beam Morin, and no further services or changes to the
scope of the services so arranged by the company will be reimbursed by the
Company. The contact name is Mary Gorman and her telephone number is
201-599-8203. The Company shall not be responsible for any of your personal
expenses associated with obtaining outplacement.

This letter contains the entire agreement between you and the Company with
respect to the subject matter hereof and supersedes all prior arrangements or
understandings, written or oral. You acknowledge that the Alpharma Group has
made no warranties, promises or representations of any kind upon which you have
relied in executing this letter except as specifically set forth herein.



You acknowledge that you have read this letter carefully and understand all of
its terms. You understand that you have the right to obtain, and you acknowledge
that you have obtained legal counsel prior to signing this letter and that you
have been provided with reasonable time to obtain and consider such counsel. You
also understand that this letter shall not be effective or enforceable an no
payments shall be due hereunder until both (a) you sign and return the enclosed
copy of this letter to George Rose, Executive Vice President - Human Resources &
Communications, in the Fort Lee office, and (b) 7 business days after the date
you return a signed copy of this letter has expired without you or your counsel
giving written notice that you are revoking your acceptance of this letter. This
letter is open for acceptance by you until the close of business on Friday,
August 1, 2003.


Very truly yours,


Alpharma, Inc.


By:

/s/ Ingrid Wiik
Ingrid Wiik
President & CEO


The undersigned agrees to all of the terms and conditions of this letter,
including without limitation, the Release contained herein.

/s/ Mark Stier



--------------------------------------------------------------------------------



Mark Stier

7-14-03



--------------------------------------------------------------------------------



Date